

113 HR 3657 IH: To limit the retirement of A–10 aircraft.
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3657IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mrs. Hartzler (for herself, Mr. Barber, Mr. Kingston, and Mrs. Miller of Michigan) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo limit the retirement of A–10 aircraft.1.Limitation on retirement of A–10 aircraft(a)LimitationNone of the funds authorized to be appropriated or otherwise made available for the Department of Defense may be obligated or expended to retire, prepare to retire, or place in storage any A–10 aircraft until each of the following occurs:(1)The Secretary of the Air Force certifies to the congressional defense committees each of the following:(A)That the F–35A aircraft has achieved full operational capability.(B)That the F–35A aircraft has achieved Block 4A capabilities, including—(i)an enhanced electronic warfare capability that will allow the F–35A aircraft to counter emerging threats in a close air support (CAS) environment; and(ii)a GBU–53 Small Diameter Bomb version II or equivalent weapon operational capability.(C)That a number of F–35A aircraft exists in the Air Force inventory in sufficient quantity to replace the A–10 aircraft being retired in order to meet close air support capability requirements of the combatant commands.(2)The Comptroller General of the United States submits to the congressional defense committees a report setting forth the following:(A)An assessment whether each certification under paragraph (1) is comprehensive, fully supported, and sufficiently detailed.(B)An identification of any shortcomings, limitations, or other reportable matters that affect the quality or findings of any certification under paragraph (1).(b)Deadline for submittal of Comptroller General reportThe report of the Comptroller General under paragraph (2) of subsection (a) shall be submitted not later than 90 days after the date of the submittal of the certification referred to in paragraph (1) of that subsection.(c)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.